Citation Nr: 0015461	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-13 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.  
This case came to the Board of Veterans' Appeals (Board) from 
an April 1997 RO decision which denied service connection for 
a back disability.  In a December 1998 decision, the Board 
denied the claim. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
joint motion, the parties (the veteran and the VA Secretary) 
requested that the Court vacate the Board decision and remand 
the case; by a November 1999 order, the Court granted the 
joint motion.  The case was subsequently returned to the 
Board, and in January, February, and June 2000 the veteran's 
attorney submitted additional evidence and argument.


REMAND

The veteran claims service connection for a back disability.  
The evidence on file prior to the joint motion and Court 
order may be briefly summarized.  The veteran served on 
active duty from 1962 to 1964; during service in 1963 he was 
briefly treated for low back symptoms, and he then gave a 
history of a pre-service back injury while lifting logs in 
1960, for which he had seen a chiropractor; the rest of the 
service records, including the 1964 separation examination 
show no back problems; when seen by a VA social worker in 
1975, he reported he was under treatment for a back problem 
which he attributed to his life as a clamdigger; medical 
records from the 1990s show a chronic low back disorder, and 
diagnoses have included lumbosacral strain, arthritis, and 
multiple herniated discs; statements in 1996 and 1997 from 
Karl V. Larson, M.D. relate he treated the veteran since the 
1970s for various ailments including a back disorder (the 
actual treatment records are not on file), and this doctor 
opined that the back condition was related to service; and a 
1997 VA examiner opined the back condition was not related to 
service.

Evidence recently submitted by the veteran's attorney, 
subsequent to the joint motion and Court order, includes a 
June 1999 statement from Ronald L. Welch, M.D., and a 
statement from Larry L. Newman, M.D., of Faith Family Health 
Services (the statement is undated but refers to records from 
as late as the 1990s, and the statement is addressed to State 
of Maine Disability Determination Services, suggesting the 
veteran may be applying for Social Security Administration 
(SSA) disability benefits).  Recently submitted evidence also 
includes statements dated in January and February 2000 from 
Donald M. Robertson, M.D., who examined the veteran at the 
request of the veteran's attorney in conjunction with the 
claim for service connection, and this doctor opined the 
veteran's back problem was related to service.

As to the recently submitted evidence, the veteran has not 
waived initial RO consideration, and thus the Board must 
remand the case to the RO for its initial consideration of 
the evidence and a related supplemental statement of the 
case.  38 C.F.R. § 20.1304 (1999).

Remand of the case is also necessary to comply with the joint 
motion and Court order which require further development of 
the evidence, including obtaining all treatment records of 
Dr. Larson.  One of the recent statements from Dr. Robertson 
refers to the veteran's past treatment by the "late" Dr. 
Larson.  It is unknown to the Board whether Dr. Larson is now 
deceased.  In any event, an effort must be made to obtain his 
records.  The Board also finds that attempts should be made 
to secure any other records pertinent to the claim, as 
detailed in the below remand instructions.

The joint motion and Court order found that the last VA 
examination (with medical opinion) was inadequate.  Thus 
another VA examination is warranted.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain complete copies 
of all records of the veteran's treatment 
by Dr. Larson for any medical condition 
from the time of initial treatment to the 
present.  If Dr. Larson is now deceased, 
an effort should be made to obtain the 
records from his survivors, from any 
doctor who took over his practice, etc.

2.  The RO should obtain complete copies 
of all records of the veteran's 
examination or treatment for any medical 
condition from Drs. Robertson, Newman, 
and Welch.

3.  The RO should have the veteran 
identify all other non-VA medical 
providers who examined or treated him 
before service (including the 
chiropractor) or after service for a back 
disorder, and the RO should then obtain 
copies of the related medical records.

4.  The RO should obtain copies of all of 
the veteran's VA outpatient and inpatient 
medical records concerning any medical 
condition since his 1964 separation from 
service.  The RO should have the veteran 
specify the VA facilities where he has 
been seen since service.

5.  The RO should have the veteran 
clarify whether he has ever applied for 
or received SSA or similar disability 
benefits.  If he has, the RO should 
obtain the related medical and other 
records from the SSA or other indicated 
agency.

6.  After the above development is 
completed, the veteran should undergo a 
VA examination to determine the nature 
and etiology of his back disorder.  The 
claims folder must be provided to and 
reviewed by the doctor, and the 
examination report should note that such 
has been accomplished.  After diagnosing 
the veteran's current low back condition, 
the VA examiner should provide a medical 
opinion, with full rationale, as to 
whether or not the current low back 
disability is related to service.  In 
this regard, from historical records the 
doctor should pinpoint the date of onset 
of a chronic back condition and should 
specifically opine whether it is 
medically linked to the findings in 
service.  In rendering the medical 
opinion, the VA doctor should comment on 
medical evidence on file including the 
statements from Drs. Larson and 
Robertson.

7.  Thereafter, the RO should review the 
claim for service connection for a back 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




